DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s response from 8/12/2021 is acknowleged.

Claim Rejections - 35 USC § 103

Applicant’s arguments have been carefully considered, but have not been found to be persuasive.  
Applicant has argued as follows.

    PNG
    media_image1.png
    273
    644
    media_image1.png
    Greyscale

It is first noted that Applicant appears to conflate the claims with a method for treating CRS only.  It is noted, however, that the claims recite CRS in addition to e.g. autoimmune related adverse events.  It is first noted that the art of record, starting with Tajima, expressly teaches the usefulness of JTE-607 in hypercytokinemia caused by the pre-conditioning and graft-versus-host disease, which are autoimmune-related adverse events.  The office action further addressed CRS with the combination of art of record.
Applicant has further argued as follows:

    PNG
    media_image2.png
    603
    638
    media_image2.png
    Greyscale

It is first noted that the Response was submitted with what appears to be editorial notes from Applicant itself, and as can be seen from it, Applicant itself questions where in the references there is support for the statements at the beginning of the paragraph.
It is further noted that what has been argued above is unclear following the editorial notes as well.  First tocilizumab is an anti-IL-6 receptor antibody, IL-6 receptor antibody, as noted above.  It is further unclear why it is noted that tocilizumab “does not result in CRS”?  Isn’t the point of treatment the reverse, i.e. to treat CRS.  Either way, why tocilizumab was used in this argument is further unclear, because while it appears that it may have been used as a positive control for IL-6 production, Table 2 of the specification does not show any inhibition of IL-6 with tocilizumab, so it is even unclear that the positive control worked at all.  
Applicant has further argued that it developed a unique and highly effective system for culturing cells, and that with that it was possible to assess the effect on IL-6 and IL-1. (Response at p. 4).  In response, it is noted that the effect of JTE-607 on IL-6 and IL-1 was assessed long before Applicant did it.  For instance, Tajima discloses that JTE-607 was originally identified as a multiple cytokine inhibitor that suppresses production of proinflammatory cytokines, such as interleukin (IL)‐1β, IL‐6, IL‐8, granulocyte‐macrophage colony‐stimulating factor (GM‐CSF), and tumor necrosis factor (TNF)‐α,  from lipopolysaccharide (LPS)‐stimulated peripheral blood mononuclear cells.  Kakutani further reports effect on both pro-and anti-inflammatory cytokines, etc.
Applicant further notes that the experimental systems used cells from humans. (Response at p. 5).  In response, using human cells for cytokine assays, presumably PBMC, is a rather standard assay, and is not even a part of the claims, so the argument’s significance is rather difficult to see.  That Applicant too assessed IL-6 and IL-1 is simply a repeat of the art.  That it measured other pro-inflammatory cytokines (Response at p. 5-6), is similarly consistent with the disclosure in the art that JTE-607 is a multiple cytokine inhibitor.
For the foregoing reasons, the rejections are still deemed to be proper, and are maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al., JTE‐607, a multiple cytokine production inhibitor, induces apoptosis accompanied by an increase in p21waf1/cip1 in acute myelogenous leukemia cells, Cancer Sci., 2010 Mar; 101(3): 774-81 (“Tajima”, of record), further in view of Kakutani et al., JTE-607, a novel inflammatory cytokine synthesis inhibitor without immunosuppression, protects from endotoxin shock in mice, Inflammation Research volume 48, pages 461–468 (1999) (“Kakutani”, of record), and further in view of Lee, Current concepts in the diagnosis and management of cytokine release syndrome, Blood, 10 July 2014, as4 (2): 188-195 (“Lee”, of record).  
Tajima relates to JTE‐607 [(‐)‐Ethyl‐N‐{3,5‐dichloro‐2‐hydroxy‐4‐[2‐(4‐methylpiperazin‐1‐yl)ethoxy]benzoyl}‐L‐phenylalaninate dihydrochloride], wherein JTE-607 is a compound according to Applicant’s formulas I-IV.  Tajima discloses that JTE-607 was originally identified as a multiple cytokine inhibitor that suppresses production of proinflammatory cytokines, such as interleukin (IL)‐1β, IL‐6, IL‐8, granulocyte‐macrophage colony‐stimulating factor (GM‐CSF), and tumor necrosis factor (TNF)‐α,  from lipopolysaccharide (LPS)‐stimulated peripheral blood mononuclear cells.  In this study, Tajima reports that JTE‐607 exhibits inhibitory activity on the growth of AML cell lines accompanying reduction of the proinflammatory cytokine and growth factor production.  Per Tajima, these results suggest the usefulness of JTE‐607 in therapeutic applications for patients with hypercytokinemia and aggressive AML cell proliferation. (Abstract, p. 774, col. 2).  Tajima further suggests that “it is also worthwhile to investigate potential application of this approach to complications after bone marrow transplantation, such as hypercytokinemia caused by the pre‐conditioning and graft‐versus‐host disease.” (p. 780, col. 1).  Per Applicant’s claims, hypercytokinemia caused by the pre‐conditioning and graft‐versus‐host disease is an autoimmune-related adverse event.  In Tajima, JTE-607 was also found to selectively suppress the autoproliferation of acute myeloid leukemia (AML) cell lines in vitro. (p. 779).
The role of JTE-607 as a multiple cytokine inhibitor has also been described in the art for the treatment of other cytokine mediated diseases such as septic shock without causing immunosuppression.  In fact, as can be seen from the disclosure of Kakutani below, Kakutani even identifies the compound, in view of its cytokine balancing profile, as more useful in the treatment of diseases mediated by inflammatory cytokines than currently existing anti-inflammatory drugs.
Kakutani discloses that JTE-607 is a multiple cytokine inhibitor specific for human PBMCs. This compound may be useful for the treatment of various cytokine mediated diseases such as septic shock without causing immunosuppression.  (Abstract). By way of background, Kakutani discloses that the inflammatory cytokines are classified into two groups,one of which is the pro-inflammatory cytokine group and includes TNF-a, IL-1b, IL-6 and IL-8. These pro-inflammatory cytokines are known to be important mediators in the pathogenesis of lethal septic shock, systemic inflammatory response syndrome, tissue injury, cachexia, hemorrhagic shock, vascular leakage syndrome, transplant rejection and various inflammatory diseases.  The other group comprises the anti-inflammatory cytokines, such as IL-10, IL-1 receptor antagonist (IL-1RA), transforming growth factor beta (TGF-b) and soluble TNF receptor (sTNFR). (p. 461, col. 2).  In the study of Kakatani, JTE-607 is shown to inhibit inflammatory cytokine production from LPS-stimulated human PBMCs in vitro. Per Kakatani, this activity was much stronger than that of prednisolone, a well known anti-inflammatory drug and cytokine synthesis inhibitor. (p. 466, col. 1).  Kakatani further reports that JTE-607 inhibited both pro- and anti-inflammatory cytokines. (p. 466, col. 2).  Per Kakatani, “it is possible that JTE-607 may produce an anti-inflammatory effect by maintaining balance of the cytokine network.” (p. 467, col. 1).  
In conclusion, Kakatani states: “Glucocorticoids are known to be both inflammatory cytokine synthesis inhibitors and anti-inflammatory drugs. They also inhibit T-lymphocyte derived cytokines such as IL-2 and IFN-g [16, 17], however, suppress bacteria phagocytosis and the secretion of ROS from macrophages [18, 19] . . . These functions are important in the host defense system to clear bacterial pathogens.  Treatment with these drugs, therefore, may increase the risk of infection [21, 22] . . . In contrast to glucocorticoids, the inhibitory activity of JTE-607 on IL-2 and IFN-g production from T-lymphocytes stimulated with a combination of anti-CD3 and anti-CD28 antibodies, was much less than that on TNFa, IL-1b, IL-8 etc. from LPS-stimulated PBMCs . . . Therefore, JTE-607 may be able to suppress inflammatory diseases without increasing the risk of infection and lymphoproliferative disorders.  We conclude that JTE-607, a novel cytokine synthesis inhibitor, should be more useful in the treatment of diseases mediated by inflammatory cytokines than currently existing anti-inflammatory drugs.” (p. 467, col. 1).
Tajima and Kakatani disclose usefulness for JTE-607 for the treatment of various diseases mediated by inflammatory cytokines and hypercytokinemia, and further suggest better usefulness than currently existing anti-inflammatory drugs.  
Lee is a review of cytokine release syndrome (CRS).  Lee discloses that CRS is a potentially life-threatening toxicity that has been observed following administration of natural and bispecific antibodies and, more recently, following adoptive T-cell therapies for cancer, and CRS is associated with elevated circulating levels of several cytokines including interleukin (IL)-6 and interferon γ, and uncontrolled studies demonstrate that immunosuppression using tocilizumab, an anti-IL-6 receptor antibody, with or without corticosteroids, can reverse the syndrome. (Abstract).  
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to try JTE-607 for the treatment of not only the various the various diseases mediated by inflammatory cytokines and hypercytokinemia disclosed in Tajima and Kakatani, but also for other diseases with an underlying pathology of hypercytokinemia, such as CRS.  The skilled artisan would have been motivated to do so on multiple rationales, to include the underlying pathology in all of hypercytokinemia, and the further knowledge in the art that an underlying hallmarks of CRS is elevated IL-6, that anti-IL-6 therapy is useful in the treatment of CRS, and that JTE-607 is similarly and anti-IL-6 inhibitor, as well as a multicytokine inhibitor of various other pro-inflammatory and anti-inflammatory cytokines, with a balancing effect, shown to be better than even glucorticoids, and with better usefulness than currently existing anti-inflammatory drugs.  

Other relevant art

The Examiner also notes for the record the following relevant art from Applicant’s IDS from 7/9/2021 over which rejections were not made solely in view of its cumulative nature.
-US 20090131329

    PNG
    media_image3.png
    122
    445
    media_image3.png
    Greyscale


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627